Citation Nr: 0512289	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-10 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis 
with bilateral pars defect.

2.  Entitlement to service connection for degenerative joint 
disease of the spine.

3.  Entitlement to service connection for a bilateral knee 
condition, to include loss of medial joint space and 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Army from November 
1966 to November 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 RO decision which denied service 
connection for spondylolisthesis with bilateral pars defect 
and loss of medial joint space and degenerative joint 
disease.  The RO addressed these issues as one issue, but the 
Board finds that they are more appropriately addressed and 
considered as set forth in the issues section above.  In June 
2004, the veteran testified at a Travel Board hearing before 
the undersigned member of the Board.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claims for service connection.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, the appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

REMAND

The veteran seeks service connection for spondylolisthesis 
with bilateral pars defect, degenerative joint disease of the 
spine, and a bilateral knee condition, to include loss of 
medial joint space and degenerative arthritis.  Upon 
examination of the claims file, the Board notes that despite 
the differing anatomical areas to which these claims refer, 
the RO has addressed the claims as one throughout the claims 
file and in its October 2002 decision denying the claims.

The Board finds that the claims should be addressed on an 
individual basis as set forth above in the issues section of 
this remand.  Prior to further adjudication of the claims, an 
opinion is needed regarding whether each separate disorder 
began during the veteran's military service, preexisted 
service and increased in severity during service, or is 
proximately due to his service-connected bilateral tibia 
fractures with medial meniscus injury.  To accomplish such, 
the RO should have the VA examiner who performed the 
veteran's August 2003 examinations provide an opinion as to 
whether each claimed disorder is related to military service 
or to the service-connected bilateral tibia fractures with 
medial meniscus injury.  If this examiner is unavailable, VA 
examinations should be performed by another examiner who 
should render opinions on these issues. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should ask the VA examiner who 
performed the veteran's August 2003 
examinations to render opinions regarding 
the etiology of the veteran's 
spondylolisthesis with bilateral pars 
defect, degenerative joint disease of the 
spine, and a bilateral knee condition, to 
include loss of medial joint space and 
degenerative arthritis.  The claims file 
should be provided to and reviewed by the 
examiner.  Based on a review of 
historical records and medical 
principles, the examiner should provide 
medical opinions, with full rationale, as 
to the etiology and approximate date of 
onset of spondylolisthesis with bilateral 
pars defect, degenerative joint disease 
of the spine, and a bilateral knee 
condition, to include loss of medial 
joint space and degenerative arthritis, 
including any relationship between such 
disorders and the veteran's military 
service, and any relationship between 
such disorders and his service-connected 
bilateral tibia fractures with medial 
meniscus injury.  The examiner should 
specifically opine as to whether or not 
any of these disorders were caused by or 
permanently worsened by the service-
connected bilateral tibia fractures with 
medial meniscus injury.  If the original 
examiner is unavailable, another examiner 
should be asked to examine the veteran 
and provide opinions regarding etiology 
of the conditions and their possible 
relationship to military service or to 
service-connected bilateral tibia 
fractures with medial meniscus injury.  
This examiner should review the claims 
file and perform all necessary 
examinations and tests.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for 
spondylolisthesis with bilateral pars 
defect, degenerative joint disease of the 
spine, and a bilateral knee condition, to 
include loss of medial joint space and 
degenerative arthritis, both on a direct 
basis and as secondary to service-
connected bilateral tibia fractures with 
medial meniscus injury.  If the claims 
are denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




